DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes an inventive concept of merging some message elements from two corrupted messages into a third message. However, it is unclear how to determine if a message element is a corrupted or not (otherwise it cannot be used for the merging) and how to select message elements for the third message. The amended claim does not provide such information.
It is understood that an EDC comes with each of first and second messages. However, it is unclear where the EDC comes from for the merged third message. 
If each of the first message and the second message is a copy of a same message, it should state so in the claim. 
Dependent claims 2-11 are rejected because each has the same problems as those of claim 1.
Independent claim 12 recites “determine whether the merged message is corrupted”. It is unclear how to determine the merged message being corrupted. The specification does not appear to provide clear supporting information (if such information exits, it should put into the claim language). 
Dependent claims 13-16 are rejected because each has the same problems as those of claim 12.
Response to Arguments/Amendment
Applicant's arguments filed on 4/06/22 have been fully considered but they are not persuasive.
For claim 1-11, the independent claim 1 has been significantly amended to which new ground rejections have been made as presented above, as well as interview summary. 
For claims 12-16, the independent claim 12 has not been amended. Applicant argued that it is amended similar to claim 1. It appears amendment was not added to claim 12. Therefore, Examiner maintains the rejection.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17-20 are allowed in light of claim amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/           Primary Examiner, Art Unit 2462